902 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Wayne JORDAN, Plaintiff-Appellant,v.Robert SPELL;  Joseph McQueen;  Wilma Jones;  Officer Boaz;Officer Riggna;  John Tripp;  Larry Simmons;  NewHanover County Sheriff Department;Pamela Kittredge;  PamFerrell, Defendants-Appellees.
No. 89-6624.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 27, 1989.Decided April 20, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (C/A No. 87-39-CRT)
David Wayne Jordan, appellant pro se.
William McBlief, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER, K.K. HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
David Wayne Jordan appeals the district court's decision in this action filed pursuant to 42 U.S.C. Sec. 1983.  Our review of the record and other materials before us discloses that Sheriff McQueen and the New Hanover County Sheriff's Department were properly dismissed because Jordan was unable to demonstrate either personal involvement or the existence of an official policy or custom that resulted in the deprivation of any of Jordan's constitutional rights.  Additionally, the district court properly abstained from consideration of matters involving custody matters pending in North Carolina state courts.


2
Our de novo review of the record reveals that entry of a directed verdict against Jordan on the remaining issues similarly was correct.  We find no merit to Jordan's claim that he was improperly denied certain requested witnesses.


3
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


4
AFFIRMED.